Title: To Benjamin Franklin from Thomas Tabb Bolling, [7 December?] 1784
From: Bolling, Thomas Tabb
To: Franklin, Benjamin


				
					
						Tuesday morning [December 7?, 1784]
						
						
					
				
				Mr. Bolling’s compliments to Doctor Franklin and is sorry it is out of his power to wait upon him before he leaves Paris, which will be on Friday: but has taken the liberty to request him to send by the bearer the letter of recommendation he has been good enough to promise to procure him for Orleans.
			 
				[In a different hand.] hotel de Montgomerie Rue du Colombier faubourgt St. Germain
			  
				Addressed: Doctor Franklin / Minisr. Plenre. des Etats Unis / A Passy
				Notation: Bolling—
			